 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
       EMPLOYEE PAINTERS’ TRUST
       HEALTH AND WELFARE FUND,
 6
                             Plaintiff,
 7
                                                        C09-1433 TSZ
           v.
 8
                                                        MINUTE ORDER
       NORTH AMERICAN
 9     CURTAINWALL, LLC, et al.,
10                           Defendants.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
             (1)    On December 18, 2019, plaintiff filed a motion, docket no. 33, to extend
13
     the time during which plaintiff may execute on the judgment entered December 18, 2009,
     docket no. 8, against defendant North American Curtainwall, LLC (“Curtainwall”).
14
     According to the docket in this matter, Curtainwall remains represented by counsel,
     namely Stephen Paul Hennessey of Durkee & Hennessey, but plaintiff served its motion
15
     via U.S. mail directly on Curtainwall. See Certificate of Mailing (docket no. 33 at 4). In
     addition, although plaintiff’s motion did not satisfy any of the criteria set forth in Local
16
     Civil Rule 7(d)(1), plaintiff noted its motion for the same day it was filed, leaving
     Curtainwall no opportunity to file a response. Finally, in connection with its motion,
17
     plaintiff did not submit the requisite fee. See RCW 6.17.020(3)&(5); see also In re
     M.R.A., 2009 WL 2437238 at *3 (Wash. Ct. App. Aug. 11, 2009) (“a document is not
18
     ‘filed’ for recording . . . until the filing fee is paid”). The Court ORDERS as follows:
19                  (a)    Plaintiff’s counsel shall abide by Washington Rule of Professional
            Conduct 4.2 and shall not directly communicate with Curtainwall in the absence of
20          its attorney’s consent or authorization from the Court;
21                (b)    Plaintiff’s motion, docket no. 33, is RENOTED to January 31, 2020,
            and any response and/or reply shall be due as set forth in Local Civil Rule 7(d)(3);
22          and

23

     MINUTE ORDER - 1
 1               (c)    Plaintiff shall tender the $400 filing fee applicable to civil matters
          within seven (7) days of the date of this Minute Order. See Order entered April 9,
 2        2019 (docket no. 147) in Experience Hendrix, LLC v. Electric Hendrix, LLC,
          W.D. Wash. Case No. C07-338 TSZ.
 3
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 4 record.

 5        Dated this 27th day of December, 2019.

 6                                                  William M. McCool
                                                    Clerk
 7
                                                    s/Karen Dews
 8                                                  Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
